Citation Nr: 1224805	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a seizure disorder to include as due to a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this matter in September 2008 and October 2010 to obtain a VA examination and opinion.  The RO continued the denial of the claim as reflected in the May 2012 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran was provided with a VA examination in August 2009.  In a November 2009 addendum the examiner reported that the claims file did not document any seizure disorder onset contemporaneously with his military service or with head trauma.  He observed that in October 1969 there was one short note indicating loss of consciousness for one to two minutes, but the examination was negative from a neurological stand point.  The examiner concluded that he could find no supportive documentation that would imply that any service activity would have caused or influenced any seizure disorder.  The Board notes that the VA examiner did not discuss another service treatment record dated in October 1969 were the Veteran reported falling off of a truck five days earlier and hitting his head.  The Veteran complained of having black out spells.  He also complained of headaches.  Furthermore, a VA treatment record dated in June 1988 reveals that the Veteran reported a history of "blackout spells" two to three times per week after leaving service, he got better after a year or two, but in the last year he has had several per month.  The record also contains lay statements from the Veteran's family asserting that the Veteran had suffered from black outs since service.  The complaint of "blackout spells" in service and the lay statements of recurrent black outs since service may be evidence of a seizure disorder and the Board finds that this evidence should be evaluated by a VA examiner.   

The Board recognizes that this issue was remanded in October 2010 to provide the Veteran with another VA examination and the Veteran failed to show twice to the scheduled examinations.  However, the Board finds that a review and discussion of the in-service complaint of blackouts and the lay statements of recurrent blackouts since service by a medical professional is needed to prior to adjudication of the claim.  The Veteran should be provided with another opportunity to attend a VA examination.  If he fails to show, then obtain a VA medical opinion from an appropriate specialist.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate specialist with respect to the Veteran's service connection claim for a seizure disorder due to an in-service head injury.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's seizure disorder is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the head injury in October 1969 and/or the report of blackout spells approximately five days after the injury.  The examiner should provide a complete explanation for all conclusions reached.  As part of the examiner's rationale, he or she should discuss the Veteran's lay statements and the lay statements of his family regarding recurrent black outs since service.  

2. If the Veteran fails to appear at the scheduled examination requested above, then obtain a VA medical opinion by an appropriate specialist with respect to the Veteran's service connection claim for a seizure disorder due to an in-service head injury.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's seizure disorder is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the head injury in October 1969 and the report of blackout spells approximately five days after the injury.  The examiner should provide a complete explanation for all conclusions reached.  As part of the examiner's rationale, he or she should discuss the Veteran's lay statements and the lay statements of his family regarding recurrent black outs since service.  

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a seizure disorder due to a head injury based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


